Defendant’s appeal from judgment of conviction, after jury trial, rendered October 30, 1963, for assault in the second degree and criminally carrying a loaded weapon, is held in abeyance. The ease is otherwise remanded to the Supreme Court, New York County, before Dickens, J., for a hearing and determination (with findings of fact and conclusions of law) on the issue of the voluntariness of defendant’s admissions which were received in evidence at the trial (see People v. Huntley, 15 N Y 2d 72). At such hearing the defendant and the People are permitted to put in additional proof on the issue of voluntariness if so desired.
Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.